UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CARMEN ANA DEJESUS,

                                               Plaintiff,
                    v.                                                     Case # 18-CV-6174-FPG
                                                                           DECISION AND ORDER


COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant.


                                                 INTRODUCTION

           Plaintiff Carmen Ana DeJesus brings this action pursuant to Titles II and XVI of the Social

Security Act seeking review of the denial of her application for Disability Insurance Benefits

(“DIB”) and Supplemental Security Income (“SSI”).

           Plaintiff protectively applied for DIB and SSI on December 18, 2014, alleging disability

based on a variety of physical and mental conditions. Tr.1 218, 242. After the Social Security

Administration (“SSA”) denied her application, Plaintiff testified at a hearing before an

Administrative Law Judge (“ALJ”). Tr. 32-62. On July 11, 2017, the ALJ issued an unfavorable

decision. Tr. 10-26. After the Appeals Council denied Plaintiff’s request for review, the SSA’s

decision became final and Plaintiff appealed it to this Court. Tr. 1-5; ECF No. 1. This Court has

jurisdiction to review the SSA’s final decision pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3).

           Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 9, 16. For the reasons that follow, Plaintiff’s motion is GRANTED,

the Commissioner’s motion is DENIED, and this matter is REMANDED for further administrative

proceedings.


1
    “Tr.” refers to the administrative record in this matter. ECF No. 8.

                                                            1
                                      LEGAL STANDARD

       To determine whether a claimant is disabled within the meaning of the Social Security Act,

an ALJ follows a five-step sequential evaluation: the ALJ must determine (1) whether the claimant

is engaged in substantial gainful work activity; (2) whether the claimant has any “severe”

impairments that significantly restrict her ability to work; (3) whether the claimant’s impairments

meet or medically equal the criteria of any listed impairments in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”), and if they do not, what the claimant’s residual functional

capacity (“RFC”) is; (4) whether the claimant’s RFC permits her to perform the requirements of

her past relevant work; and (5) whether the claimant’s RFC permits her to perform alternative

substantial gainful work which exists in the national economy in light of her age, education, and

work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999); Parker v. City of New

York, 476 U.S. 467, 470-71 (1986); see also 20 C.F.R. §§ 404.1520, 416.920.

       When a district court reviews a final decision of the SSA, it does not “determine de novo

whether [the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998). Rather,

the court “is limited to determining whether the SSA’s conclusions were supported by substantial

evidence in the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012) (citing 42 U.S.C. § 405(g)) (other citation omitted). The Commissioner’s

decision is “conclusive” if it is supported by substantial evidence. 42 U.S.C. §§ 405(g), 1383(c)(3).

“Substantial evidence means more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d

108, 112 (2d Cir. 2009) (citations omitted).




                                                 2
                                                DISCUSSION

I.      The ALJ’s Decision

        The ALJ analyzed Plaintiff’s benefits application using the process described above. At

step one, the ALJ found that Plaintiff has not engaged in substantial gainful activity since June 25,

2014, the alleged onset date. Tr. 15. At step two, the ALJ found that Plaintiff has several severe

impairments, including knee dysfunction.2 Tr. 15. At step three, the ALJ found that none of

Plaintiff’s impairments meet or medically equal the criteria of any Listings impairment and

determined that Plaintiff retains the RFC to perform light work with additional restrictions. Tr.

15-24. At step four, the ALJ found that Plaintiff is not able to perform any past relevant work, and

at step five, he found that she can adjust to other work that exists in significant numbers in the

national economy. Tr. 24-25. Accordingly, the ALJ found that Plaintiff is not disabled. Tr. 31.

II.     Analysis

        Plaintiff argues that the ALJ erred in finding that she could perform light work despite her

knee impairment. Specifically, she contends that the ALJ improperly relied on a “stale” opinion

that her treating orthopedist, Dr. Robert Little, rendered before he performed surgery on Plaintiff’s

knee, and that the ALJ should have developed a post-surgical opinion. The Court agrees.

        A. Background

        Plaintiff first visited Dr. Little for right knee pain on February 26, 2015 after suffering a

fall the month before. Tr. 585. Dr. Little examined Plaintiff and found some tenderness, a mildly

positive patellar grind test, and a mildly positive McMuarry’s test, but no swelling, ligamental

instability, or pain with a gentle range of motion. Tr. 586. He diagnosed “right knee pain after




2
  Plaintiff fell and injured her knee in January 2015, after she applied for benefits, so she did not list any knee
impairments on her application and her knee impairment does not correspond to her June 2014 alleged onset date.

                                                        3
injury suspicious for meniscal pathology” and ordered an MRI. Id. The MRI came back negative

for a meniscal tear. Tr. 587. Nevertheless, Plaintiff continued to see Dr. Little for knee pain.

        On March 20, 2015, Dr. Little observed some tenderness and a positive patellar grind test,

but otherwise unremarkable examination findings. Tr. 589. He told Plaintiff she had a bony

contusion (i.e. a bone bruise) and explained that contusions can take a while to heal. Id. He

referred her to physical therapy. Id.

        On May 21, 2015, Dr. Little administered a cortisone injection and again counseled

Plaintiff regarding the lengthy healing time for bony contusions. Tr. 591.

        On June 5, 2015, Dr. Little completed a Physical Assessment for Determination of

Employability for Monroe County. Tr. 389. He opined that Plaintiff had a contusion, that she had

no functional restrictions, and that her prognosis was good. Tr. 391-92.

        On July 8, 2015, Dr. Little again diagnosed a bony contusion. Tr. 592. He indicated in his

treatment notes that “I believe in time things will quiet down. She may have some residual deficits

but I would not recommend any further intervention other than conservative care. I really have

nothing more to offer her surgically.” Tr. 593.

        On September 11, 2015, Dr. Little administered another cortisone injection and diagnosed

right knee pain. Tr. 595.

        On May 6, 2016, Dr. Little administered another cortisone shot and diagnosed right knee

pain with chondromalacia.3 Tr. 597. He noted that “in the past she has tried and failed many

conservative measures including various oral anti-inflammatories, cortisone injections, and

physical therapy [but s]he continues to be symptomatic . . . .” Id.


3
 “Chondromalacia patella (knee pain) is the softening and breakdown of the tissue (cartilage) on the underside of the
kneecap (patella). Pain results when the knee and the thigh bone (femur) rub together.” Knee Pain (Chondromalacia
Patella), CLEVELANDCLINIC (last updated Oct. 6, 2014) https://my.clevelandclinic.org/health/diseases/15607-knee-
pain-chondromalacia-patella.

                                                         4
       On October 17, 2016, Dr. Little noted that Plaintiff “continues to have difficulty despite

the fact that her MRI scan is negative. Given the fact that it is negative but she is in this intense

pain, I really do not have much more to offer her. Her knee behaves as if she has a torn

meniscus . . . .” Tr. 599. He told Plaintiff that she could consider an arthroscopic evaluation of

her knee. Tr. 600. He assessed Plaintiff with intra-articular pathology of the right knee and

indicated that he could not “explain why her MRI is negative but [that he was] very suspicious for

underlying meniscus pathology.” Id. Plaintiff elected to proceed with the arthroscopy. Id.

       On November 11, 2016, Dr. Little performed that arthroscopic surgery on Plaintiff’s right

knee. Tr. 603. His post-operative diagnosis was “grade 2 chondral damage of medical femoral

condyle and thickened medial synovial plica.” Id.

       At her first post-operative visit on December 1, 2016, Plaintiff reported some discomfort

and stiffness in her knee. Tr. 606.

       On January 30, 2017, Plaintiff reported continued pain and was given another cortisone

injection. Tr. 608. Dr. Little prescribed Tylenol, ice, rest, and physical therapy. Id.

       On March 28, 2017—the last day of treatment notes in the record—Dr. Little noted that

Plaintiff continued to have significant pain and stiffness in her right knee. Tr. 612. There was

mild swelling and she was tender to the touch. Id. She could extend her leg, but it was

uncomfortable. Id. There was crepitence and discomfort with flexing. Id. She had a positive

patellar grind test, a negative anterior drawer, and negative McMurray test. Id. Dr. Little

encouraged Plaintiff to continue with physical therapy and use ice and Tylenol. Id.

       B. The ALJ’s Decision

       In determining that Plaintiff retained the RFC to perform light work, the ALJ relied on Dr.

Little’s June 5, 2015 opinion indicating that she had no functional restrictions related to her right



                                                 5
knee. Tr. 22. The ALJ explained that he gave Dr. Little’s opinion great weight because it came

from a treating source and was consistent with the record evidence, particularly the negative MRI

results and insignificant clinical findings upon physical examination. Id.

        However, Dr. Little’s June 2015 opinion was stale. Plaintiff continued to treat with Dr.

Little for over a year after he rendered this opinion. When Dr. Little rendered his June 2015

opinion, he was under the impression that Plaintiff merely had a bruised bone, but as time went

on, he expressed “suspicion[n] for underlying meniscus pathology.” Tr. 600. After the surgery,

Dr. Little diagnosed Plaintiff with “grade 2 chondral damage of medical femoral condyle and

thickened medial synovial plica,” Tr. 603, but he never rendered an opinion explaining how this

diagnosis impacted Plaintiff’s functional capabilities. And although his examination findings

continued to be unremarkable, Dr. Little expressed confusion as to why Plaintiff’s MRI findings

were negative when she continued to experience pain and indicated the “her knee behaves as if she

has a torn meniscus . . . .” Tr. 599.

        Moreover, Dr. Little’s June 2015 opinion was inconsistent with another medical opinion

in the record. On January 30, 2015, shortly after Plaintiff had fallen and injured her knee,

consultative examiner Dr. Harbinder Toor examined Plaintiff and opined that she was very limited

in her ability to stand and walk. Tr. 349. Dr. Toor examined her again on February 10, 2015 and

opined that she was moderately to severely limited in her ability to stand and walk due to her recent

fall, but that she could be evaluated again in a few months after recovering. Tr. 363.

        The ALJ rejected Dr. Toor’s opinions because they came from a consultative examiner

rather than a treating physician, reflected Plaintiff’s post-injury status, and “lacked the longitudinal

perspective of how the claimant’s functionality improved upon treatment.” Tr. 21. None of these

reasons are persuasive. First, at the time Dr. Little rendered his June 2015 opinion, he had only



                                                   6
examined Plaintiff three times compared to Dr. Toor’s two times, so Dr. Toor’s status as a

consultative rather than treating physician is not particularly relevant. Second, Dr. Little first

examined Plaintiff only a couple weeks after Dr. Toor examined her, so her condition had not had

a significant chance to improve by that time. Third, the ALJ discounted Dr. Toor’s opinion as

“lacking the longitudinal perspective of how [Plaintiff’s] functionality improved upon treatment,”

but by the time Dr. Little rendered his June 2015 opinion, Plaintiff’s functionality had not

improved. And despite the fact that Plaintiff went on to visit Dr. Little at least eight more times

between July 2015 and March 2017, during which period she did physical therapy, received

cortisone shots, and had surgery, the ALJ never obtained an updated opinion from Dr. Little

reflecting his “longitudinal perspective” of how Plaintiff’s functionality was impacted by all of

these treatments.

       At the time Dr. Little rendered his June 2015 opinion, he thought Plaintiff had a bruised

bone that would heal in time and thus assessed no functional restrictions. It is not clear that Dr.

Little would have rendered the same opinion after treating Plaintiff for over a year and a half

without seeing any improvement. He may have, in light of the minimal objective evidence

explaining Plaintiff’s pain, but the record is silent. The Court finds that Dr. Little’s June 2015

opinion based on his early examinations of Plaintiff and rendered approximately a year and a half

before he performed surgery does not constitute substantial evidence to support the ALJ’s RFC

determination. See Pagano v. Comm’r of Soc. Sec., No. 16-CV-6537-FPG, 2017 WL 4276653, at

*5 (W.D.N.Y. Sept. 27, 2017) (“A stale medical opinion, like one that is rendered before a surgery,

is not substantial evidence to support an ALJ’s finding.”); Girolamo v. Colvin, No. 13-CV-06309

(MAT), 2014 WL 2207993, at *7-8 (W.D.N.Y. May 28, 2014) (ALJ should not have afforded

great weight to medical opinions rendered before plaintiff’s second surgery); Jones v. Comm’r of



                                                7
Soc. Sec., No. 10 CV 5831(RJD), 2012 WL 3637450, at *2 (E.D.N.Y. Aug. 22, 2012) (ALJ should

not have relied on a medical opinion in part because it “was 1.5 years stale” as of the plaintiff’s

hearing date and “did not account for her deteriorating condition”).

       Because the Court remands for the reasons discussed above, it declines to reach Plaintiff’s

other arguments.

                                        CONCLUSION
       For all of the reasons stated, Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 9)

is GRANTED, the Commissioner’s Motion for Judgment on the Pleadings (ECF No. 16) is

DENIED, and this matter is REMANDED to the Commissioner for further administrative

proceedings consistent with this opinion, pursuant to sentence four of 42 U.S.C. § 405(g);

§ 1383(c)(3). The Clerk of Court is directed to enter judgment and close this case.

       IT IS SO ORDERED.

Dated: January 29, 2020
       Rochester, New York                   ______________________________________
                                             HON. FRANK P. GERACI, JR.
                                             Chief Judge
                                             United States District Court




                                                8
